            Case 3:19-cv-00290-EMC Document 117 Filed 05/04/21 Page 1 of 4




 1   BRIAN M. BOYNTON
       Acting Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3     Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
       Trial Attorney
 5
       U.S. Department of Justice
       Civil Division, Federal Programs Branch
       1100 L Street, NW
 6     Washington, D.C. 20005
       Telephone: (202) 514-9237
 7     Facsimile: (202) 616-8460
       E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                         UNITED STATES DISTRICT COURT
11                      NORTHERN DISTRICT OF CALIFORNIA
                            SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION OF NORTHERN    )                   No. 19-cv-290-EMC
     CALIFORNIA,                    )
15                                  )
               Plaintiffs,          )
16
                                    )                   CONSENT MOTION TO
          v.                        )                   EXTEND TIME TO FILE
                                    )                   REPLY/OPPOSITION
17   DEPARTMENT OF JUSTICE; FEDERAL )
     BUREAU OF INVESTIGATION;       )
18   DEPARTMENT OF HOMELAND         )
     SECURITY; U.S. CUSTOMS AND     )
19   BORDER PROTECTION; U.S.        )
     CITIZENSHIP AND IMMIGRATION    )
20   SERVICES; U.S. IMMIGRATION AND )
     CUSTOMS ENFORCEMENT;           )
21   DEPARTMENT OF STATE,           )
                                    )
22             Defendants.          )
23
           Pursuant to Civil Local Rules 6-3 and 7-11, Defendant Department of
24
     Homeland Security (“Defendant”), by undersigned counsel, moves for a two-week
25
     extension of time, from May 7, 2021, to May 21, 2021, for Defendant to file its
26
     reply in support of its motion for summary judgment and opposition to Plaintiffs’

                   CONSENT MOTION TO EXTEND TIME TO FILE REPLY/OPPOSITION
                                   No. 19-cv-290-EMC
             Case 3:19-cv-00290-EMC Document 117 Filed 05/04/21 Page 2 of 4




 1   cross-motion for summary judgment with respect to the FOIA requests submitted
 2   to U.S. Immigration and Customs Enforcement (“ICE”), U.S. Customs and Border
 3   Protection (“CBP”) and U.S. Citizenship and Immigration Services (“USCIS”).
 4   Plaintiffs consent to this request, provided the Court grants an extension of their
 5   reply deadline to June 10, 2021.
 6          1.     On January 28, 2021 Defendant filed its motion for summary
 7   judgment with respect to ICE, CBP, and USCIS.
 8          2.     On March 2, 2021, the Court granted Plaintiffs’ motion for an
 9   extension of time to file their opposition and cross-motion and for an enlargement
10   of the page limit for their brief.
11          3.     On March 25, 2021, Plaintiffs filed their opposition and cross-motion.
12          4.     Defendants’ reply and opposition was originally due on April 23,
13   2021. On April 16, 2021, the Court granted Defendant’s motion to extend the
14   remaining summary judgment briefing deadlines by two weeks. (ECF No. 112).
15          5.     Defendant has been diligently preparing its reply and opposition to
16   Plaintiffs’ cross-motion and carefully examining the arguments raised in Plaintiffs’
17   brief. In reviewing the issues raised by Plaintiffs and the record in this case, the
18   relevant DHS components have identified certain points in their original
19   declarations that require clarification or supplementation and entries in the Vaughn
20   indexes that require minor corrections, and are preparing supplemental declarations
21   and/or amended Vaughn indexes where appropriate. In addition, USCIS has
22   determined through its review that it can make additional disclosures in certain
23   documents and is preparing a supplemental release, which it expects to finalize
24   within two weeks.
25          6.     Based on review of Plaintiffs’ filings and the record in this case, CBP
26   has determined that it will undertake a supplemental electronic search for
                                                2
                    CONSENT MOTION TO EXTEND TIME TO FILE REPLY/OPPOSITION
                                       No. 19-cv-290-EMC
            Case 3:19-cv-00290-EMC Document 117 Filed 05/04/21 Page 3 of 4




 1   communications responsive to Parts 3 and 4 of Plaintiffs’ FOIA request. CBP has
 2   sought Plaintiffs’ consent to defer further briefing on and resolution of Plaintiffs’
 3   challenge to CBP’s search until after the supplemental search and any resulting
 4   productions are complete. Plaintiffs have responded that they will agree to this
 5   request only on certain specified conditions, and the parties are currently
 6   attempting to negotiate a stipulation on the issue.
 7         7.     Because of the unanticipated issues that Defendant is now addressing
 8   in light of its review of Plaintiffs’ filing, Defendant requires a brief extension of
 9   time to prepare its filings in opposition to Plaintiffs’ cross-motion, including
10   supplemental declarations and/or amended Vaughn indexes, and for USCIS to
11   prepare an accompanying supplemental release. Due to the need to prepare these
12   additional materials, and conflicting deadlines in other matters faced by
13   Defendant’s counsel the week of May 10, Defendant respectfully requests a two-
14   week extension of time, from May 7, 2021, to May 21, 2021, to file its reply and
15   opposition to Plaintiffs’ cross-motion.
16         8.     This is Defendant’s second request for an extension of the deadline
17   for Defendant to file its reply and opposition to Plaintiffs’ cross-motion. Plaintiffs
18   consent to this request, on the condition that their revised reply deadline be
19   extended to June 10 as indicated below, to accommodate the Memorial Day
20   holiday.
21         Accordingly, Defendant respectfully requests that the remainder of the
22   summary judgment briefing schedule be revised as follows:
23

24         May 21, 2021: Defendant’s reply and opposition to cross-motion.
25         June 10, 2021: Plaintiffs’ reply.
26         June 24, 2021 (or TBD by Court): Hearing on parties’ cross-motions.
                                                3
                    CONSENT MOTION TO EXTEND TIME TO FILE REPLY/OPPOSITION
                                       No. 19-cv-290-EMC
           Case 3:19-cv-00290-EMC Document 117 Filed 05/04/21 Page 4 of 4




 1

 2                                      Respectfully submitted,
 3   Dated: May 4, 2021
 4                                     BRIAN M. BOYNTON
                                       Acting Assistant Attorney General
 5
                                       ELIZABETH J. SHAPIRO (D.C. Bar No.
 6                                     418925)
                                       Deputy Branch Director
 7
                                       /s/
 8                                     ELIZABETH TULIS (NY Bar)
                                       Trial Attorney
 9                                     U.S. Department of Justice,
                                       Civil Division, Federal Programs Branch
                                       1100 L Street, NW
10                                     Washington, D.C. 20005
                                       Telephone: (202) 514-9237
11                                     elizabeth.tulis@usdoj.gov
12                                     Attorneys for Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                           4
                 CONSENT MOTION TO EXTEND TIME TO FILE REPLY/OPPOSITION
                                    No. 19-cv-290-EMC
